Name: Commission Regulation (EC) NoÃ 398/2006 of 8 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 9.3.2006 EN Official Journal of the European Union L 70/1 COMMISSION REGULATION (EC) No 398/2006 of 8 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 9 March 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 8 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 105,7 204 52,2 212 102,0 624 92,6 999 88,1 0707 00 05 052 152,0 204 59,0 999 105,5 0709 10 00 220 46,4 624 102,5 999 74,5 0709 90 70 052 130,2 204 62,6 999 96,4 0805 10 20 052 56,4 204 44,3 212 42,3 220 39,2 400 61,3 448 41,1 512 33,1 624 65,9 999 48,0 0805 50 10 052 74,2 624 68,8 999 71,5 0808 10 80 400 124,3 404 90,2 512 71,5 524 62,6 528 72,0 720 78,2 999 83,1 0808 20 50 388 80,9 400 74,8 512 65,4 528 70,8 720 45,0 999 67,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.